UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAMANTHA SIVA KUMARAN, and THE A
 STAR GROUP, INC. d/b/a TIMETRICS,

                            Plaintiffs,

                     -against-                               1:19-cv-08345-MKV-DCF

 NORTHLAND ENERGY TRADING, LLC,                                       ORDER
 HEDGE SOLUTIONS, INC., RICHARD M.
 LARKIN, DANIEL LOTHROP, and                                 USDC SDNY
 DOMENIC BRAMANTE,                                           DOCUMENT
                                                             ELECTRONICALLY FILED
                            Defendants.                      DOC #:
                                                             DATE FILED: 3/6/2020
MARY KAY VYSKOCIL, United States District Judge:

       The Parties have submitted Pre-Motion Letters in advance of Defendants’ anticipated

motion to dismiss Plaintiffs’ First Amended Complaint (ECF #32, 33). Defendant requests a pre-

motion conference to discuss the anticipated motion and to what extent the dispute may be

limited. Plaintiffs oppose the request for a conference. The Parties also jointly propose a

briefing schedule. Accordingly, it is hereby,

       ORDERED that the Parties appear for a Pre-Motion Conference on March 26, 2020 at

11:30AM in Courtroom 18C of the Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New

York, New York.

       IT IS FURTHER ORDERED that briefing on Defendants’ motion to dismiss is stayed

pending the outcome of the Pre-Motion Conference. The Court will set a new schedule for

briefing at the conference if necessary.

SO ORDERED

Dated: New York, New York
       March 6, 2020                                __________________________________
                                                           MARY KAY VYSKOCIL
                                                          United States District Judge
